                          United States District Court
                        Western District of North Carolina
                               Statesville Division

       Antonio Carnell White,         )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                5:20-cv-00141-KDB
                                      )             5:19-cr-00033-KDB-DCK
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 12, 2021 Order.

                                               May 12, 2021
